DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the preliminary amendment filed 3/13/2020 in which claims 1-21 were amended.
Claims 1-21 are pending and presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Claim 1 recites the limitation “the gate oxide is optionally in contact with the n-type epitaxial regrown layer and the source ohmic contact.” As stated in MPEP 2111.04(I), claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. Further, in MPEP 2143.03, “language that suggests or makes a feature optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.” Therefore, under the broadest reasonable claim interpretation, the optional feature in claim 1 does not limit the scope of the claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in claim 1 a “p-type feeder layer”. It is unclear what is meant by “feeder layer”. The applicant fails to define in the specification what a feeder layer exactly is meant by a feeder layer. What does the feeder layer feed? What does feeder layer mean? As stated in MPEP 2173.05(a)(I), “[t]he meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz,
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the structure" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is also no indication of what even a “structure” would be. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is also no indication of what even a “structure” would be. 
Pertinent Prior Art
The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hokomoto (US 2003/0201464) discloses a device comprising the following parts: a n-type substrate (12), a n-type drift epitaxial layer (bottom part of 9 up to half of 15) on the n-type substrate (Fig. 7; [0062]), a n-type epitaxial regrown layer (regrown is a method step; the claim is directed to a product and thus this is a product-by-process limitation, which is given little patentable weight; from top of 9 down to top half of 15) on the n-type drift epitaxial layer (Fig. 7; [0062]), a p-type grid layer (15, see Figs. 7 and 8A) comprising a grid in the n-type drift epitaxial layer and in contact with the n-type epitaxial regrown layer (Fig. 7; [0062]; top half of 15 is in contact with the regrown layer), a p-well region (8), a n+ source region (5), a gate oxide (11), a source ohmic contact (2), the p-well region (8) is arranged so that it is in contact with the n-type epitaxial regrown layer (top half of 9 down to top half of 15), the n+ source region (5), the gate oxide (11), and the source ohmic contact (2), the n+ source region (5) is arranged so that it is in contact with the p-well region (8), the gate oxide (11), and the source ohmic contact (2), a gate contact (10), an isolation layer (4) for gate contact area insulation from metallization layer (Fig. 7; [0062]), the gate oxide (11) is in contact with the p-well region (8), the n+ source region (5), the gate contact (10), and the isolation layer (4), the gate oxide is optionally in contact with the n-type epitaxial regrown layer and the source ohmic contact (see paragraph 5 above), a Schottky contact (2 in the diode region), the metallization layer (1) applied at least partially on the device and in contact with the Schottky contact (Fig. 7; [0062]), and the Schottky contact (2) in contact with the n-type epitaxial regrown layer (portion in region 6), a drain ohmic contact and a metallization (Fig. 7; [0062]; drain ohmic contact and a metallization are the same layer and are 13). Hokomoto fails to expressly disclose a p-type feeder layer in the n-type drift epitaxial layer and in contact with the n- type epitaxial regrown layer, the grid layer and the p-type feeder layer are connected, an ohmic contact applied at least partially on the p-type feeder layer, the ohmic contact is connected to the source ohmic contact through a metallization layer.
Williams et al (US 6049108) discloses a p-type feeder layer (P+ layer on top of 38). However, the P+ layer of Williams is not in the n-type drift epitaxial layer but is in the n-type epitaxial regrown layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813